        Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 1 of 26




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

THE DIOCESE OF ROCHESTER and THE
DIOCESE OF BUFFALO, N.Y.,

                     Plaintiffs,                         DECISION AND ORDER

              v.                                         6:20-CV-06243 EAW

U.S. SMALL BUSINESS
ADMINISTRATION and JOVITA
CORRANZA, solely as the Administrator of
the U.S. Small Business Association,

                 Defendants.
_____________________________________

                                    INTRODUCTION

       Plaintiffs the Diocese of Rochester and the Diocese of Buffalo, N.Y. (collectively

“Plaintiffs”) seek a preliminary injunction against defendants U.S. Small Business

Administration (“SBA”) and Jovita Corranza (the “Administrator”) (collectively

“Defendants”) related to Defendants’ establishment of criteria for participation in the

Paycheck Protection Program (the “PPP”). (Dkt. 17). Plaintiffs assert that Defendants

violated the Administrative Procedure Act, 5 U.S.C. §§ 701 et seq. (the “APA”) and

Section 525(a) of the Bankruptcy Code, 11 U.S.C. § 525(a), by determining that debtors in

bankruptcy are not eligible for loans issued in connection with the PPP. Plaintiffs ask the

Court to enjoin Defendants from (1) denying Plaintiffs a PPP loan or otherwise interfering

with the processing of their applications due to their status as chapter 11 bankruptcy debtors




                                            -1-
        Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 2 of 26




and (2) “disbursing from the PPP an amount equal to the total amount requested in

[Plaintiffs’] combined loan applications, or $2,836,096.” (Dkt. 17 at 1).

       Following oral argument on Plaintiffs’ amended motion for a preliminary

injunction, the Court issued a Notice pursuant to Federal Rule of Civil Procedure 56(f)(3)

advising the parties that it intended to consider granting summary judgment with respect

to the following issues: (1) whether the SBA exceeded its statutory authority under the

Coronavirus Aid, Relief, and Economic Security Act (“CARES”), Pub. L. No. 116-136,

134 Stat. 281 (2020), by excluding debtors in bankruptcy from participation in the PPP;

and (2) whether the SBA violated 11 U.S.C. § 525(a) by excluding debtors in bankruptcy

from participation in the PPP. (Dkt. 35)

       For the reasons set forth below, the Court concludes that those legal questions must

be resolved in favor of Defendants—the SBA did not exceed its statutory authority under

the CARES Act nor did it violate 11 U.S.C. § 525(a) when it adopted the bankruptcy

exclusion to the PPP. As a result, the Court grants summary judgment to Defendants to

the extent Plaintiffs seek a declaratory judgment otherwise. The Court further denies

Plaintiffs’ amended motion for a preliminary injunction because they have not

demonstrated a likelihood of success as to the remaining claims in this matter nor have they

established irreparable harm.

                                FACTUAL BACKGROUND

       Plaintiffs are Roman Catholic dioceses and not-for-profit religious corporations

under New York law. (Dkt. 10 at ¶¶ 4-5). Both Plaintiffs are chapter 11 bankruptcy

debtors, with the Diocese of Buffalo having filed its voluntary petition on February 28,

                                           -2-
        Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 3 of 26




2020 (Dkt. 2-5 at ¶ 3) and the Diocese of Rochester having filed its voluntary petition on

September 12, 2019 (Dkt. 2-7 at ¶ 3).

       On March 20, 2020, as a result of the ongoing global COVID-19 pandemic,1 New

York State Governor Andrew M. Cuomo signed the “New York State on PAUSE”

Executive Order, which, among other things, mandated a 100% closure of non-essential

businesses statewide and temporarily banned all non-essential gatherings of individuals of

any size for any reason other than the provision of essential services.    Executive Order

[Cuomo] No. 202.8 (Mar. 20, 2020), https://www.governor.ny.gov/sites/governor.ny.gov/

files/atoms/files/EO_202.8.pdf; see New York State on PAUSE, New York State: Novel

Coronavirus, https://coronavirus.health.ny.gov/new-york-state-pause (last visited June 10,

2020). Plaintiffs allege that this had a significant impact on their revenue sources. (Dkt.

10 at ¶ 38).

       Specifically, a “primary source of revenue” for Plaintiffs is “parish assessments”

which are collected from parishes on a monthly basis and are “based primarily on historical

parish offertory.” (Dkt. 2-5 at ¶ 5; see also Dkt. 2-7 at ¶ 5). In turn, the parishes “derive

a significant portion of their revenue from offertory collection during masses,” particularly

“during Holy Week which includes Easter Sunday mass.” (Dkt. 2-5 at ¶ 7). However,

because the New York State on PAUSE Order prevented the parishes from holding masses


1
       On March 13, 2020, the President declared a National Emergency concerning
COVID-19. Proclamation No. 9994, 85 Fed. Reg. 15337 (Mar. 13, 2020). According to
the World Health Organization’s website, as of June 10, 2020, there were 7,145,539
confirmed cases of COVID-19 worldwide, with 408,025 confirmed deaths. See
Coronavirus (COVID-19), World Health Org., https://covid19.who.int/ (last visited June
10, 2020).
                                            -3-
        Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 4 of 26




or services, including on Easter Sunday (which occurred on April 12, 2020), “it is estimated

that the parish offertory collections and contributions from parishioners are 90-95% lower

than average.” (Id. at ¶ 8). The Diocese of Buffalo employs 108 full-time employees and

48 part-time employees. (Id. at ¶ 10). The Diocese of Rochester employs “60 to 70 full-

time equivalent employees. . . .” (Dkt. 2-7 at ¶ 9).

       On March 27, 2020, the President signed into law the CARES Act which, among

other things, established the PPP. The PPP is “a convertible loan program under § 7(a) of

the Small Business Act (15 U.S.C. § 633(a)).” In re Springfield Med. Care Sys., Inc., No.

19-10285, 2020 WL 2311881, at *5 (Bankr. D. Vt. May 8, 2020). As another federal court

recently explained:

       The PPP is a new loan program to be administered by the SBA under Section
       7(a) of the Small Business Act (codified at 15 U.S.C. § 636(a)). Its purpose
       is to assist small businesses during the COVID-19 crisis by immediately
       extending them loans on favorable terms. The loans are made by the SBA’s
       participating banks and guaranteed by the SBA itself. Section 1106 of the
       CARES Act provides that a borrower’s indebtedness under a PPP loan will
       be forgiven to the extent that the borrower uses the funds to pay expenses
       relating to payroll, mortgage interest, rent, and utilities during the eight-week
       period following the loan’s origination. CARES Act § 1106. If a borrower
       qualifies for loan forgiveness, the SBA must pay the lender an amount equal
       to the amount forgiven, plus any interest accrued through the date of
       payment. Id. § 1106(c)(3).

Camelot Banquet Rooms, Inc. v. U.S. Small Bus. Admin., __F. Supp. 3d __, 2020 WL

2088637, at *2 (E.D. Wis. May 1, 2020), appeals filed, Nos. 20-1729, 20-1730 (7th Cir.

May 4, 2020).2 Congress initially provided the SBA with $349 billion for PPP loan


2
       As discussed further below, certain aspects of the PPP, including the eight-week
period for using the funds, have been modified by the enactment of the Paycheck Protection
Program Flexibility Act of 2020 on June 5, 2020.
                                             -4-
        Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 5 of 26




guarantees, but those funds were quickly exhausted, and “Congress then appropriated an

additional $310 billion for loan guarantees under the PPP.” DV Diamond Club of Flint,

LLC v. U.S. Small Bus. Admin., __ F. Supp. 3d __, No. 20-CV-10899, 2020 WL 2315880,

at *3 (E.D. Mich. May 11, 2020), appeal filed, No. 20-1437 (6th Cir. May 15, 2020).

       The CARES Act grants the SBA emergency rule-making authority to issue

regulations necessary to administer the PPP. CARES Act § 1114. On April 2, 2020, the

SBA issued an interim final rule (the “First Interim Rule”) that provided guidance on the

eligibility requirements for participation in the PPP. (See Dkt. 2-3 at 2-32). The First

Interim Rule was subsequently published in the Federal Register on April 15, 2020.

Business Loan Program Temporary Changes; Paycheck Protection Program, 85 Fed. Reg.

20811 (Apr. 15, 2020) (to be codified at 13 C.F.R. pt. 120); (see Dkt. 24 at 12-13). The

First Interim Rule makes reference to the “Paycheck Protection Application Form” (SBA

Form 2484), First Interim Rule, 85 Fed. Reg. at 20816, which in turn requires a potential

borrower to certify that it is “not presently involved in a bankruptcy,” (Dkt. 24-1 at 29).

       On April 28, 2020, SBA posted a new interim final rule.3 Business Loan Program

Temporary Changes; Paycheck Protection Program—Requirements—Promissory Notes,

Authorizations, Affiliation, and Eligibility, 85 Fed. Reg. 23450 (Apr. 28, 2020) (to be

codified at 13 C.F.R. pts. 120-21) (hereinafter the “Fourth Interim Rule”). The Fourth


3
       SBA issued second and third interim final rules that do not address issues relevant
in this litigation. (See Dkt. 24 at 13 n.1); see also Business Loan Program Temporary
Changes; Paycheck Protection Program, 85 Fed. Reg. 20817 (Apr. 15, 2020) (to be codified
at 13 C.F.R. pt. 121); Business Loan Program Temporary Changes; Paycheck Protection
Program—Additional Eligibility Criteria and Requirements for Certain Pledges of Loans,
85 Fed. Reg. 21747 (Apr. 20, 2020) (to be codified at 13 C.F.R. pt. 120).
                                            -5-
        Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 6 of 26




Interim Rule expressly excludes debtors in bankruptcy from receiving a PPP loan, stating

that “[t]he Administrator . . . determined that providing PPP loans to debtors in bankruptcy

would present an unacceptably high risk of an unauthorized use of funds or non-repayment

of unforgiven loans.” Id. at 23451.

       The Diocese of Buffalo has completed a PPP loan application and, but for the

disqualification of debtors in bankruptcy by SBA, would be eligible to receive a PPP loan

in the amount $1,736,408. (Dkt. 17-1 at ¶ 4). The Diocese of Rochester has completed a

PPP loan application and, but for the disqualification of debtors in bankruptcy by SBA,

would be eligible to receive a PPP loan in the amount $1,100,000. (Dkt. 17-2 at ¶ 4).

                           PROCEDURAL BACKGROUND

       Plaintiffs commenced the instant action on April 15, 2020, and concurrently filed a

motion for a preliminary injunction and a motion to expedite. (Dkt. 1; Dkt. 2; Dkt. 3). The

Court granted the motion to expedite on April 16, 2020, and ordered Defendants to respond

to the motion for a preliminary injunction by April 24, 2020. (Dkt. 6).

       Plaintiffs filed an Amended Complaint on April 20, 2020. (Dkt. 10). Then, on April

24, 2020, the parties requested and the Court entered a stipulated motion scheduling order

governing the filing of an amended motion for a preliminary injunction. (Dkt. 15; Dkt.

16). Pursuant to the stipulated motion scheduling order, Plaintiffs filed the pending

amended motion for a preliminary injunction on April 27, 2020. (Dkt. 17). Defendants

filed a response on May 8, 2020 (Dkt. 24), and Plaintiffs filed a reply on May 11, 2020

(Dkt. 26). Oral argument on the amended motion for a preliminary injunction was held on

May 15, 2020, and continued on May 19, 2020. (Dkt. 30; Dkt. 32).

                                           -6-
        Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 7 of 26




       At oral argument, the Court informed the parties that it was considering issuing a

notice pursuant to Federal Rule of Civil Procedure 56(f)(3) identifying matters as to which

summary judgment was potentially appropriate, and asked the parties to file letters as to

their positions on whether there were any issues of material fact that would preclude the

issuance of such notice. The parties filed the requested letters on May 21, 2020. (Dkt. 33;

Dkt. 34). The Court issued its Rule 56(f)(3) Notice on May 22, 2020. (Dkt. 35).

Defendants filed a supplemental brief on May 28, 2020 (Dkt. 36), and Plaintiffs filed a

supplemental brief on May 29, 2020 (Dkt. 37).

       On June 5, 2020, the President signed into law the Paycheck Protection Program

Flexibility Act of 2020, Pub. L. 116-142 (2020) (hereinafter the “PPPFA”), which modifies

the forgiveness requirements for PPP loans. With leave of Court (Dkt. 39), the parties filed

letter briefs addressing the impact of the PPPFA on the instant litigation on June 8, 2020.

(Dkt. 40; Dkt. 41).

                                      DISCUSSION

I.     Referral to Bankruptcy Court

       Although no party raised the issue in their briefing, the Court notes as an initial

matter that pursuant to 28 U.S.C. § 157(a), “[e]ach district court may provide that any or

all cases under title 11 and any or all proceedings arising under title 11 or arising in or

related to a case under title 11 shall be referred to the bankruptcy judges for the district.”

This District has exercised such authority, providing in Local Rule of Civil Procedure 5.1(f)

that “any and all cases under Title 11 and any and all proceedings arising under Title 11 or

arising in or related to a case under Title 11 are referred to the Bankruptcy Judges for this

                                            -7-
        Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 8 of 26




district.” “An action is considered ‘related to’ a bankruptcy proceeding if the outcome of

the litigation ‘might have any “conceivable effect” on the bankrupt estate,’ or has ‘any

significant connection with the bankrupt estate.’” Pennock v. Dean, No. 06-CV-266S F,

2007 WL 542132, at *3 (W.D.N.Y. Feb. 15, 2007) (quoting In re Cuyahoga Equip. Corp.,

980 F.2d 110, 114 (2d Cir. 1992) (internal quotation omitted)). Here, it indisputable that

this action is, at a minimum, related to the bankruptcy proceeding, particularly because

Plaintiffs acknowledge that even if they were eligible to receive a PPP loan, they would

need to make a motion to the Bankruptcy Court seeking “approval of the loan pursuant to

section 364 of the Bankruptcy Code before consummating the loan.” (Dkt. 2-5 at ¶ 17;

Dkt. 2-7 at ¶ 17). Moreover, Plaintiffs’ claim that Defendants have violated 11 U.S.C.

§ 525(a), a provision of the Bankruptcy Code, arises under Title 11. Accordingly, pursuant

to Local Rule 5.1(f), the matter has been referred to the Bankruptcy Court.

      The referral having been made, this Court may withdraw it “in whole or in part, . . .

on its own motion or on timely motion of any party, for cause shown.” 28 U.S.C. § 157(d).

In other words, while Plaintiffs should have requested a withdrawal of the referral when

they commenced the action, their failure to do so does not prevent the Court from

determining sua sponte that withdrawal is appropriate.

      “Section 157 does not define the term ‘cause.’” In re Bernard L. Madoff Inv. Sec.

LLC, 612 B.R. 257, 262 (S.D.N.Y. 2020). However: “[i]n deciding whether there is ‘cause’

to withdraw a bankruptcy reference, the Second Circuit has outlined several factors a

district court should consider,” which include “whether the claim or proceeding is core or

non-core, whether it is legal or equitable, and considerations of efficiency, prevention of

                                           -8-
        Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 9 of 26




forum shopping, and uniformity in the administration of bankruptcy law.” Id. (quoting In

re Orion Pictures Corp., 4 F.3d 1095, 1101 (2d Cir. 1993)). “[T]he Court has broad

discretion to withdraw the reference for cause.” Id. (citations omitted).

       Turning first to the issue of whether the claims are core or non-core, the Court notes

that “[w]hile most courts continue to follow some version of the Orion framework, the

Supreme Court’s subsequent decision in Stern v. Marshall, 564 U.S. 462 (2011) has called

into question the usefulness of asking whether a claim is ‘core’ or ‘non-core’ in evaluating

a motion to withdraw.” In re Jacoby & Meyers-Bankr. LLP, No. 14-10641 (SCC), 2017

WL 4838388, at *3 (S.D.N.Y. Oct. 25, 2017). In Stern, the Supreme Court held that “the

mere characterization of a claim as ‘core’ or ‘non-core’ . . . does not suffice to determine

whether a bankruptcy court has the constitutional authority to adjudicate it.” Id. (footnote

omitted); see Stern, 564 U.S. at 469. As such, following Stern, courts in this Circuit have

“updated the first factor in the Orion analysis, asking not whether the claim is core or non-

core, but rather whether the bankruptcy court has authority to finally adjudicate the matter.”

Id. (citation and quotation omitted).

       Here, it is not clear whether the Bankruptcy Court would have the authority to

finally adjudicate Plaintiffs’ claims under the APA. Compare In re Skefos, No. 19-29718-

L, 2020 WL 2893413, at *3 (Bankr. W.D. Tenn. June 2, 2020) (concluding that the

bankruptcy court did have such authority), with Schuessler v. U.S. Small Bus. Admin., No.

AP 20-02065-BHL, 2020 WL 2621186, at *2 (Bankr. E.D. Wis. May 22, 2020)

(concluding with respect to the plaintiff’s APA claims that “the bankruptcy court may hear

them, but cannot issue final orders or judgments without the parties’ consent”). This lack

                                            -9-
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 10 of 26




of clarity supports withdrawing the referral, to avoid a potential scenario in which

arguments over the scope of the Bankruptcy Court’s jurisdiction consume time and

resources.

       Withdrawing the referral in this case will also promote judicial efficiency, ensure

uniformity in the treatment of both Plaintiffs’ claims, and avoid unnecessary delay.

Further, when the Court raised the issue at oral argument, both sides agreed that withdrawal

of the referral was appropriate. For all these reasons, the Court withdraws the referral of

this matter to the Bankruptcy Court in its entirety.

II.    Summary Judgment

       Pursuant to Federal Rule of Civil Procedure 56(f)(3), “[a]fter giving notice and a

reasonable time to respond, the court may . . . consider summary judgment on its own after

identifying for the parties material facts that may not be genuinely in dispute.”     In this

case, as set forth above, the Court—after confirming with the parties that there were no

material facts genuinely in dispute—notified the parties that it intended to consider whether

summary judgment was warranted on two of Plaintiffs’ claims: (1) whether the SBA

exceeded its statutory authority under the CARES Act by excluding debtors in bankruptcy

from participation in the PPP; and (2) whether the SBA violated 11 U.S.C. § 525(a) by

excluding debtors in bankruptcy from participation in the PPP. (Dkt. 35). The Court

further afforded the parties the opportunity to file additional briefs following issuance of

its Rule 56(f)(3) Notice. (Id. at 2). Accordingly, the requirements of Rule 56(f)(3) have

been met.



                                            - 10 -
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 11 of 26




        “Questions of statutory construction and legislative history present legal issues that

may be resolved by summary judgment.” Heublein, Inc. v. United States, 996 F.2d 1455,

1461 (2d Cir. 1993); see also In re Asher, 488 B.R. 58, 64 (Bankr. E.D.N.Y. 2013)

(“Because the Defendants and the Plaintiff have themselves defined the relevant issue as a

question of statutory construction, this dispute is particularly well-suited for resolution by

summary judgment.”). Here, with respect to the two issues set forth in the Court’s Rule

56(f)(3) Notice, the parties and the Court are in agreement that there are no material factual

disputes and that the questions of statutory construction are dispositive. The Court

accordingly resolves those questions below.

       A.     Statutory Authority Under the CARES Act

       The APA empowers courts to “hold unlawful and set aside agency action, findings,

and conclusions found to be . . . in excess of statutory jurisdiction, authority, or limitations,

or short of statutory right.” 5 U.S.C. § 706(2)(C). Courts in the Second Circuit “evaluate

challenges to an agency’s interpretation of a statute that it administers within the two-step

Chevron [v. U.S.A, Inc. v. NRDC, 467 U.S. 837 (1984)] deference framework.” Catskill

Mountains Chapter of Trout Unlimited, Inc. v. E.P.A., 846 F.3d 492, 507 (2d Cir. 2017),

cert. denied sub nom. New York v. E.P.A., 138 S. Ct. 1164 (2018), and cert. denied sub

nom. Riverkeeper, Inc. v. E.P.A., 138 S. Ct. 1165 (2018). At step one, the Court asks

whether the relevant statutory language is “silent or ambiguous” regarding the issue at

hand. Id. (quoting Chevron, 467 U.S. at 843). At step two, the Court askes “whether the

agency’s answer is based on a permissible construction of the statute at issue . . . i.e., if it

is not arbitrary, capricious, or manifestly contrary to the statute.” Id. (quotations and

                                             - 11 -
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 12 of 26




citations omitted). If the agency’s interpretation is permissible, the Court will accord it

deference “so long as it is supported by a reasoned explanation, and so long as the

construction is a reasonable policy choice for the agency to make.” Id. (quotation omitted).

“If the intent of Congress is clear, that is the end of the matter; for the court, as well as the

agency, must give effect to the unambiguously expressed intent of Congress.” Chevron,

467 U.S. at 842-43 (footnote omitted).

       Here, Plaintiffs argue that the exclusion of debtors in bankruptcy from participation

in the PPP contravenes Congress’ clear, unambiguous intent as reflected in the CARES

Act. (Dkt. 18 at 12-14). This argument has been accepted by other federal courts. For

example, the DV Diamond court held that, in enacting the CARES Act, “Congress . . .

establish[ed] only two criteria for PPP loan guarantee eligibility and provid[ed] that any

business concern shall be eligible for a PPP loan guarantee if it met those criteria.” 2020

WL 2315880, at *1 (citations and alterations omitted). Those two criteria are purportedly

derived from § 1102(a)(36)(D)(i)(I) of the CARES Act, which provides as follows:

       During the covered period, in addition to small business concerns, any
       business concern, nonprofit organization, veterans organization, or Tribal
       business concern described in section 657a(b)(2)(C) of this title shall be
       eligible to receive a covered loan if the business concern, nonprofit
       organization, veterans organization, or Tribal business concern employs not
       more than the greater of--
              (I)    500 employees; or
              (II) if applicable, the size standard in number of employees
       established by the Administration for the industry in which the business
       concern, nonprofit organization, veterans organization, or Tribal business
       concern operates.

15 U.S.C. § 636(a)(36)(D)(i). Thus, according to this reasoning, so long as a business

satisfies the two criteria identified in this section (i.e., (1) during the covered period (2) it

                                             - 12 -
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 13 of 26




must have less than 500 employees or less than the size standard in number of employees

established by the Administration for the industry in which the business operates), then the

business qualifies for loan guarantee eligibility under the PPP. DV Diamond, 2020 WL

2315880, at *10.

       The reasoning employed by the DV Diamond court, among others, is not

unpersuasive on its face. As the DV Diamond court noted, the Supreme Court has held

that, “the word ‘any’ naturally carries an expansive meaning” and “[w]hen used (as here)

with a singular noun in affirmative contexts, the word ‘any’ ordinarily refers to a member

of a particular group or class without distinction or limitation and in this way implies every

member of the class or group.” SAS Inst., Inc. v. Iancu, 138 S. Ct. 1348, 1354 (2018)

(citations, quotations, and original alterations omitted); see DV Diamond, 2020 WL

2315880, at *10. In other words, the argument goes, when Congress says “any business

concern, nonprofit organization, veterans organization, or Tribal business concern,” it

means any.

       However, “[i]n making the threshold determination under Chevron, a reviewing

court should not confine itself to examining a particular statutory provision in isolation.”

Nat’l Ass’n of Home Builders v. Defs. of Wildlife, 551 U.S. 644, 666 (2007) (quotation

omitted). To the contrary, “[i]t is a fundamental canon of statutory construction that the

words of a statute must be read in their context and with a view to their place in the overall

statutory scheme.” Id. (quotation omitted). And in this case, when examined in the context

of the statutory scheme as a whole, it becomes clear that 15 U.S.C. § 636(a)(36)(D)(i) is



                                            - 13 -
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 14 of 26




properly understood not as setting forth the exclusive criteria for participation in the PPP,

but merely as expanding the size limitations that would otherwise have been in place.

       The PPP is “administered by the SBA under Section 7(a) of the Small Business

Act.” Camelot Banquet Rooms, 2020 WL 2088637, at *2. Under normal circumstances,

loans under Section 7(a) are available only to “small business concerns,” as defined in

applicable SBA regulations. See 15 U.S.C. § 632(a)(1); id. § 636(a); see, e.g., How Does

SBA Define “Business Concern or Concern”?, 13 C.F.R. § 121.105 (2005). In establishing

the PPP, Congress expanded the size restrictions found in those regulations to allow larger

businesses to qualify for participation. See 15 U.S.C. § 636(a)(36)(D)(i) (providing that

larger businesses are eligible for PPP participation “in addition to small business

concerns”). However, the Court disagrees with Plaintiffs that in expanding the size

restrictions, Congress unambiguously provided that there could be no other eligibility

criteria. See Schuessler, 2020 WL 2621186, at *11 (Bankr. E.D. Wis. May 22, 2020)

(“Given . . . the speed with which Congress adopted the CARES Act and wanted funds to

be disbursed in the light of the pandemic, it is understandable that Congress did not spell

out in the statute all requirements for PPP participation. Instead, Congress entrusted the

details to the SBA, engrafting the PPP on to the SBA’s existing section 7(a) lending

program, and giving the SBA emergency rulemaking authority.”).

       Other provisions of the CARES Act clearly anticipate the existence of additional

eligibility criteria. For example, § 1102(a)(36)(D)(ii)(I) of the CARES Act provides that

“[d]uring the covered period, individuals who operate under a sole proprietorship or as an

independent contractor and eligible self-employed individuals shall be eligible to receive a

                                           - 14 -
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 15 of 26




covered loan.” 15 U.S.C. § 636(a)(36)(D)(ii)(I). Further, § 1102(a)(36)(I) of the CARES

Act waives the requirement that a small business concern be unable to obtain credit

elsewhere in order to be eligible for a covered loan. 15 U.S.C. § 636(a)(36)(I). These

waivers of otherwise applicable eligibility requirements would be superfluous if, in fact,

§ 1102(a)(36)(D)(i) unambiguously eliminated any requirement beyond size. It is “one of

the most basic interpretive canons . . . that a statute should be construed so that effect is

given to all its provisions, so that no part will be inoperative or superfluous, void or

insignificant.” Corley v. United States, 556 U.S. 303, 314 (2009) (quotation and original

alterations omitted).

       Moreover, as Defendants correctly point out, in interpreting statutes the Court must

be mindful that “Congress . . . does not alter the fundamental details of a regulatory scheme

in vague terms or ancillary provisions—it does not, one might say, hide elephants in

mouseholes.” Whitman v. Am. Trucking Ass’ns, 531 U.S. 457, 468 (2001). In this case, in

issuing loans under Section 7(a), the SBA is statutorily required to ensure such loans “shall

be of such sound value or so secured as reasonably to assure repayment.” 15 U.S.C.

§ 636(a)(6). “[N]either the CARES Act nor the PPP expressly state that the SBA cannot

consider creditworthiness of potential PPP borrowers or that it is relieved from its

obligation to assure that all loans made under § 636(a) be of sound value to assure

repayment.” Henry Anesthesia Assocs. LLC v. Carranza, No. 19-64159-LRC, 2020 WL

3002124, at *9 (Bankr. N.D. Ga. June 4, 2020) (quotations and original alteration omitted).

The Court will not presume that simply by using the phrase “any business” concern in one

part of the CARES Act, Congress meant to implicitly eliminate the long-standing statutory

                                           - 15 -
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 16 of 26




requirements for Section 7(a) loans. See Jones v. United States, 526 U.S. 227, 234 (1999)

(“Congress is unlikely to intend any radical departures from past practice without making

a point of saying so.”).

       Plaintiffs have also argued that the bankruptcy exclusion is inconsistent with

§ 1102(a)(2) of the CARES Act, which provides as follows:

       BORROWER REQUIREMENTS.—

              (i) CERTIFICATION.—An eligible recipient applying for a covered
       loan shall make a good faith certification—

                     (I) that the uncertainty of current economic conditions makes
              necessary the loan request to support the ongoing operations of the
              eligible recipient;

                     (II) acknowledging that funds will be used to retain workers
              and maintain payroll or make mortgage payments, lease payments,
              and utility payments;

                     (III) that the eligible recipient does not have an application
              pending for a loan under this subsection for the same purpose and
              duplicative of amounts applied for or received under a covered loan;
              and

                     (IV) during the period beginning on February 15, 2020 and
              ending on December 31, 2020, that the eligible recipient has not
              received amounts under this subsection for the same purpose and
              duplicative of amounts applied for or received under a covered loan.

15 U.S.C. § 636(a)(36)(G).       Plaintiffs contend that by setting forth these limited

certification requirements, “Congress chose not to make creditworthiness—or risk of non-

repayment—a factor in determining borrower eligibility.” (Dkt. 18 at 14). This argument

is misplaced. Section 1102(a)(2) of the CARES Act does not establish eligibility criteria

for participation in the PPP—to the contrary, the use of the phrase “[a]n eligible recipient”


                                           - 16 -
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 17 of 26




presupposes that eligibility has already otherwise been ascertained.              Nothing in

§ 1102(a)(2) addresses the issue of whether the SBA may exclude debtors in bankruptcy

from participation in the PPP—instead, this section concerns the information a borrower

must provide after eligibility has been determined.

       For all these reasons, the Court concludes at step one of the Chevron analysis that

the CARES Act is silent regarding the eligibility of debtors in bankruptcy to participate in

the PPP. Put differently, nothing in the CARES Act requires that a bankrupt debtor be

eligible for participation in the PPP—this detail was left by Congress for determination by

the SBA. See Penobscot Valley Hosp. v. Carranza, No. 19-10034, 2020 WL 3032939, at

*8 (Bankr. D. Me. June 3, 2020) (“Congress did not explicitly say whether debtors in

bankruptcy are categorically excluded from the PPP. . . . Congress intended the SBA to

fill a statutory gap and determine whether debtors in bankruptcy would be eligible for the

PPP. As a result, in evaluating the APA claim, the Court proceeds to the second step of

the Chevron framework.”).

       The Court thus turns to step two of the Chevron analysis and asks whether the SBA’s

adoption of the bankruptcy exclusion was “arbitrary, capricious, or manifestly contrary to

the statute. . . .” Catskill Mountains, 846 F.3d at 520 (quotation omitted). As a threshold

issue, the Court notes that the inquiry into arbitrariness at Chevron step two is distinct from

the inquiry into arbitrariness under § 706(2)(A) of the APA, which allows a court to set

aside agency action that is “arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law.” 5 U.S.C. § 706(2)(A). As the Second Circuit has explained, “the

standard for evaluating agency action under APA § 706(2)(A) [is] set forth in Motor

                                            - 17 -
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 18 of 26




Vehicle Manufacturers Association v. State Farm Mutual Automobile Insurance Company,

463 U.S. 29 (1983) (‘State Farm’)” and entails “a much stricter and more exacting review

of the agency’s rationale and decisionmaking process than the Chevron Step Two

standard.” Catskill Mountains, 846 F.3d at 521. “State Farm is used to evaluate whether

a rule is procedurally defective as a result of flaws in the agency’s decisionmaking process”

while “Chevron, by contrast, is generally used to evaluate whether the conclusion reached

as a result of that process—an agency’s interpretation of a statutory provision it

administers—is reasonable.” Id.

       While Plaintiffs have brought a challenge to the SBA’s adoption of the bankruptcy

exclusion pursuant to § 706(2)(A), the Court expressly stated in its Rule 56(f)(3) Notice

that it was not considering summary judgment as to this claim. (See Dkt. 35). The Court

has instead limited its summary judgment inquiry into whether the bankruptcy exclusion

is arbitrary and capricious as that phrase is used at Chevron step two—that is, whether “it

is not supported by a reasoned explanation.” Catskill Mountains, 846 F.3d at 521.

       The SBA has offered a reasoned explanation for the bankruptcy exclusion. As set

forth in its papers, under normal circumstances, the SBA fulfills is statutory mandate to

ensure that Section 7(a) loans are of sound value by performing individual credit reviews.

(Dkt. 24 at 27). However, in order to ensure that PPP loans are processed expeditiously,

as the CARES Act clearly intended, the SBA decided to streamline processing by imposing

a bright line exclusion of debtors in bankruptcy. (Id.). The SBA explained in the Fourth

Interim Rule that it had adopted this bright line rule because it had determined that

“providing PPP loans to debtors in bankruptcy would present an unacceptably high risk of

                                           - 18 -
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 19 of 26




an unauthorized use of funds or non-repayment of unforgiven loans.” 85 Fed. Reg. at

23451. Regardless of the Court’s view of the soundness of this determination as a matter

of policy, it is sufficiently reasoned that the Court must defer thereto. See Penobscot Valley

Hosp., 2020 WL 3032939, at *9 (“The SBA’s bankruptcy exclusion was a reasonable effort

to accommodate the conflicting policies committed to the SBA’s care, and one that

Congress might reasonably have sanctioned.”).

       For all these reasons, the Court finds as a matter of law that the SBA did not exceed

its statutory authority in adopting the bankruptcy exclusion and grants summary judgment

to Defendants as to Plaintiffs’ request for a declaratory judgment to the contrary.

       B.     Compliance with 11 U.S.C. § 525(a)

       The Court turns next to Plaintiffs’ claim that the SBA’s adoption of the bankruptcy

exclusion violated 11 U.S.C. § 525(a). Section § 525(a) provides in relevant part that “a

governmental unit may not deny . . . a license, permit, charter, franchise, or other similar

grant to” a bankruptcy debtor. 11 U.S.C. § 525(a).      “Section 525(a) evolved from Perez

v. Campbell, 402 U.S. 637 (1971), a seminal bankruptcy case in which the Supreme Court

struck down a state statute that withheld driving privileges from debtors who failed to

satisfy motor-vehicle-related tort judgments against them, even if the judgments were

discharged under bankruptcy law.” In re Stoltz, 315 F.3d 80, 87 (2d Cir. 2002).

       The Second Circuit has held § 525(a) “does not promise protection against

consideration of the prior bankruptcy in post-discharge credit arrangements” and that

Congress did not intend to extend its protections “to cover loans or other forms of credit.”

In re Goldrich, 771 F.2d 28, 30 (2d Cir. 1985) (holding that § 525(a) did not extend to

                                            - 19 -
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 20 of 26




student loans)4; see also Watts v. Pa. Hous. Fin. Co., 876 F.2d 1090, 1093 (3d Cir. 1989)

(finding that § 525(a) did not extend to loans made under Pennsylvania’s Homeowner’s

Emergency Mortgage Assistance Program).

       Plaintiffs argue that a PPP loan is not a true loan, but should instead be understood

as a grant. The Court disagrees. While it is true that a loan issued as part of the PPP is

eligible for forgiveness if certain criteria are met, “[t]he existence of favorable terms and a

unique feature (namely, forgiveness under specified circumstances) does not change the

character of what the [Plaintiffs] want[] to obtain: a loan that might be forgiven by the

lender.” Penobscot Valley Hosp., 2020 WL 3032939, at *11; see also Schuessler, 2020

WL 2621186, at *9 (“The record is clear that Congress created the PPP as an amendment

to the SBA’s pre-existing loan program and both the statute and agency regulations refer

to the funds distributed as ‘loans.’ The PPP loans are made through private lenders and

participants sign promissory notes, subject to SBA guarantees. While it is certainly true

that Congress created the program to make the funds readily available, even where market



4
        Subsequent to the Second Circuit’s decision in In re Goldrich, Congress, as part of
the Bankruptcy Reform Act of 1994, enacted 11 U.S.C. § 525(c), which states that “[a]
governmental unit that operates a student grant or loan program and a person engaged in a
business that includes the making of loans guaranteed or insured under a student loan
program may not deny a student grant, loan, loan guarantee, or loan insurance to a person
that is or has been a debtor under this title or a bankrupt or debtor under the Bankruptcy
Act, or another person with whom the debtor or bankrupt has been associated, because the
debtor or bankrupt is or has been a debtor under this title or a bankrupt or debtor under the
Bankruptcy Act, has been insolvent before the commencement of a case under this title or
during the pendency of the case but before the debtor is granted or denied a discharge, or
has not paid a debt that is dischargeable in the case under this title or that was discharged
under the Bankruptcy Act.” Congress’ decision to expressly address student loans in
§ 525(c) confirms that loans in general do not fall within the purview of § 525(a).
                                            - 20 -
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 21 of 26




loans would not be, and the SBA has adopted regulations allowing the loans to be made

with little-to-no underwriting, these attributes do not alter the fact that the program results

in an actual loan. It is also true that Congress provided for loan forgiveness if the funds

are used in certain ways, but the loan forgiveness is just that—it is a loan forgiveness.

Moreover, forgiveness is conditioned on future events; if a recipient fails to use the funds

in one of the delineated ways, the recipient must pay back the loan.”).

       The Court further finds that even if PPP loans were properly characterized as

“grants,” they are not grants that are similar to a license, permit, charter, or franchise. The

Second Circuit has held that the “common qualities of the property interests protected

under section 525(a) . . . are that these property interests are unobtainable from the private

sector and essential to a debtor’s fresh start.” In re Stoltz, 315 F.3d at 90 (finding public

housing lease falls within the ambit of § 525(a)). “The exclusion of persons involved in

bankruptcy from the PPP does not conflict with the fresh start or otherwise frustrate the

operation of the Bankruptcy Code” and is “not similar to denying a debtor a license to

operate in his chosen field and thereby denying the debtor the opportunity to pursue

economic betterment.” Penobscot Valley Hosp., 2020 WL 30302939, at *14; see also

Henry Anesthesia Assocs., 2020 WL 3002124, at *7 (“Through the PPP, the government

agrees to guarantee loans for eligible borrowers, and agrees to forgive those loans if certain

conditions are met. However, no legislative authority is required to contract for a loan, a

loan guarantee, or even forgiveness of a loan, and all of these transactions can be obtained

in the private market.”). Participation in the PPP bears no resemblance to any of the

property interests enumerated in § 525(a).

                                             - 21 -
         Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 22 of 26




         For the reasons set forth above, the Court finds that the SBA did not run afoul of

§ 525(a) in adopting the bankruptcy exclusion. Accordingly, the Court grants summary

judgment to Defendants as to Plaintiffs’ request for a declaratory judgment to that effect.

III.     Motion for Preliminary Injunction

         The Court turns next to Plaintiffs’ amended motion for a preliminary injunction. As

a result of the Court’s conclusions as to Plaintiffs’ claims that the SBA exceeded its

statutory authority under the CARES Act and violated § 525(a) in adopting the bankruptcy

exclusion, the only claim that could potentially warrant entry of a preliminary injunction

is Plaintiffs’ claim that the SBA’s actions were arbitrary and capricious pursuant to

§ 706(2)(A) of the APA. The Court concludes for the reasons that follow that Plaintiffs

have not demonstrated their entitlement to a preliminary injunction with respect to this

claim.

         A.     Legal Standard

         The standard for a preliminary injunction in the Second Circuit is as follows:

         In general, district courts may grant a preliminary injunction where a plaintiff
         demonstrates irreparable harm and meets one of two related standards: either
         (a) a likelihood of success on the merits, or (b) sufficiently serious questions
         going to the merits of its claims to make them fair ground for litigation, plus
         a balance of the hardships tipping decidedly in favor of the moving party.

Otoe-Missouria Tribe of Indians v. N.Y. State Dep’t of Fin. Servs., 769 F.3d 105, 110 (2d

Cir. 2014) (quotations omitted). However, “[a] plaintiff cannot rely on the fair-ground-

for-litigation alternative to challenge governmental action taken in the public interest

pursuant to a statutory or regulatory scheme.” Id. (quotations omitted). In this context, the

phrase “in the public interest” does not call upon the Court to make a value judgment, see

                                              - 22 -
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 23 of 26




Able v. United States, 44 F.3d 128, 131 (2d Cir. 1995) (applying higher standard in lawsuit

challenging the military’s “Don’t Ask, Don’t Tell” policy after finding “it is inappropriate

for this court to substitute its own determination of the public interest for that arrived at by

the political branches, whether or not there may be doubt regarding the wisdom of their

conclusion”), and the higher standard applies even if the party requesting a preliminary

injunction or temporary restraining order “seeks to vindicate a sovereign or public interest,”

Oneida Nation of N.Y. v. Cuomo, 645 F.3d 154, 164 (2d Cir. 2011). The relevant inquiry

is whether the governmental policy at issue was “implemented through legislation or

regulations developed through presumptively reasoned democratic processes.” Able, 44

F.3d at 131. Here, Plaintiffs do not contest that they must satisfy the higher likelihood-of-

success-on-the-merits standard. (See Dkt. 18 at 22-23).

       B.     Sovereign Immunity

       Defendants contend that this Court lacks the authority to issue a preliminary

injunction against the SBA, because the sovereign immunity waiver in the Small Business

Act provides that “no attachment, injunction, garnishment, or other similar process, mesne

or final, shall be issued against the agency or its property.” (Dkt. 24 at 16 (quoting 15

U.S.C. § 634(b)(1) (emphasis and alterations omitted))). Issues of sovereign immunity

implicate the Court’s subject matter jurisdiction, see Hamm v. United States, 483 F.3d 135,

137 (2d Cir. 2007), and subject matter jurisdiction is generally a “threshold issue,” Saleh

v. Holder, 84 F. Supp. 3d 135, 138 (E.D.N.Y. 2014). However, in this case there is no

dispute that the Court has jurisdiction over the merits of the underlying dispute—instead,

the question is only whether the Court is empowered to grant a particular form of relief on

                                             - 23 -
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 24 of 26




a preliminary basis before that underlying dispute is resolved. Accordingly, because the

Court concludes that the standard for issuance of a preliminary injunction has not been met,

it need not and does not resolve this issue.

       C.     Likelihood of Success on the Merits

       In order to succeed on their claim that the SBA acted arbitrarily and capriciously as

defined in § 706(2)(A) of the APA, Plaintiffs must show:

       [T]he agency has relied on factors which Congress has not intended it to
       consider, entirely failed to consider an important aspect of the problem,
       offered an explanation for its decision that runs counter to the evidence
       before the agency, or is so implausible that it could not be ascribed to a
       difference in view or the product of agency expertise.

State Farm, 463 U.S. at 43. The record before the Court is devoid of evidence sufficient

to find that Plaintiffs are likely to succeed on such a claim. While Plaintiffs have identified

purported internal inconsistencies in the SBA’s interim rules (see Dkt. 18 at 11-12), they

have not persuasively argued that these claimed inconsistencies are so significant as to

warrant setting aside the agency’s actions, particularly in light of the necessarily expedited

manner in which SBA was operating. On the scant factual record regarding SBA’s

adoption of the bankruptcy exclusion, the Court cannot conclude that Plaintiffs are likely

to be able to demonstrate that the SBA acted arbitrarily and capriciously.

       D.     Irreparable Harm

       The Court further finds that Plaintiffs have not demonstrated that they will suffer

irreparable harm in the absence of a preliminary injunction. “A showing of irreparable

harm is the single most important prerequisite for the issuance of a preliminary injunction.”

Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 118 (2d Cir. 2009) (quotation

                                               - 24 -
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 25 of 26




omitted). “Thus, if a party fails to show irreparable harm, a court need not even address

the remaining elements of the test.” Monowise Ltd. Corp. v. Ozy Media, Inc., No. 17-CV-

8028 (JMF), 2018 WL 2089342, at *1 (S.D.N.Y. May 3, 2018). “To establish irreparable

harm, a party seeking preliminary injunctive relief must show that there is a continuing

harm which cannot be adequately redressed by final relief on the merits and for which

money damages cannot provide adequate compensation.” Kamerling v. Massanari, 295

F.3d 206, 214 (2d Cir. 2002) (quotations omitted). Additionally, “irreparable harm must

be shown to be actual and imminent, not remote or speculative.” Id.

       Here, Plaintiffs’ submissions regarding the financial impact of the COVID-19

pandemic and concomitant ban on church gatherings are vague. Plaintiffs point out that

offerings have dropped off precipitously, but they do not state what percentage of their

funding comes from parish assessments versus other sources. Plaintiffs further have not

claimed that they need PPP funds in order to make payroll—indeed, there is no indication

in Plaintiffs’ papers that they have not paid their employees’ salaries or that failure to obtain

PPP funds would somehow cause Plaintiffs to cease to operate. Instead, Plaintiffs argue

that being excluded from the PPP is in and of itself irreparable harm, based on their

assertions that “the demand for PPP funds greatly exceeds the available supply” and “the

PPP funds are likely to become exhausted soon.” (See Dkt. 36 at 23). However, Plaintiffs

have provided no factual support for these assertions and they are contradicted by recent

public reports indicating that there are more $120 billion dollars in PPP funds still available

and that “most small businesses interested in the loan have already applied for it.” Kate

Rogers, After a Rush for More Small Business Funding, PPP Loan Money Remains

                                             - 25 -
       Case 6:20-cv-06243-EAW Document 42 Filed 06/10/20 Page 26 of 26




Untapped, CNBC (June 2, 2020, 6:09 PM), https://www.cnbc.com/2020/06/02/billions-in-

ppp-loan-money-remains-untapped-by-small-businesses.html. In other words, there is no

reason on the current record to conclude that, should they ultimately prevail in this

litigation, Plaintiffs would be unable to apply for and receive PPP loans.        This is

particularly true in light of the narrow issues remaining in this litigation, which should

require fairly minimal discovery.

                                    CONCLUSION

      For the reasons set forth above, the Court withdraws referral of this case from the

Bankruptcy Court, grants summary judgment to Defendants on Plaintiffs’ claims that the

SBA exceeded its statutory authority under the CARES Act by excluding debtors in

bankruptcy from participation in the PPP and that the SBA violated 11 U.S.C. § 525(a) by

excluding debtors in bankruptcy from participation in the PPP, and denies Plaintiffs’

amended motion for a preliminary injunction (Dkt. 17).

      SO ORDERED.




                                                   _____________________________
                                                   ELIZABETH A. WOLFORD
                                                   United States District Judge
Dated: June 10, 2020
       Rochester, New York




                                          - 26 -
